          Case 3:18-cv-08329-DWL Document 51 Filed 09/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Navajo Nation, et al.,                            No. CV-18-08329-PCT-DWL
10                  Plaintiffs,                        ORDER
11   v.
12   Michele Reagan, et al.,
13                  Defendants.
14
15            Having reviewed and considered the Settlement Agreement (Doc. 44-2), Joint
16   Stipulation of Dismissal (Doc. 44), Joint Memorandum Supporting the Retention of

17   Jurisdiction (Doc. 47), and additional Joint Second Memorandum Regarding Retention of
18   Jurisdiction (Doc. 50), filed by Plaintiffs and Defendant Arizona Secretary of State Katie

19   Hobbs, the Court finds good cause to grant the Joint Stipulation of Dismissal (Doc. 44).

20            Accordingly,
21            IT IS ORDERED that Plaintiffs’ claims against Defendant Arizona Secretary of
22   State Katie Hobbs are dismissed with prejudice pursuant to Federal Rule of Civil

23   Procedure 41(a)(2) and the terms of the Settlement Agreement and Joint Stipulation. The

24   Court shall retain jurisdiction to enforce the term of the Settlement Agreement, Section 1,

25   the “Missing Signature Cure Opportunity” section, and to resolve any disputes arising

26   under or relating to this specific section under the Settlement Agreement.
27            Dated this 3rd day of September, 2019.
28
